ON REHEARING.
ANDERSON, J.
Counsel for respondent contends that the opinion in this case, while sound in law is based upon a theory foreign to the one advanced by -the bill of complaint. It is true the bill by its averments and in .the prayer for specific relief, seeks to have the deeds declared void db initio. The bill however, sets out facts which have been established and which are sufficient to enable the- complainant to void the deeds upon its timely election. The resolution could not have been passed without the vote of and participation of the defendant in the meeting. The bill also avers in paragraph six that the respondent “in utter violation of his trust as a director of said company and' as secretary and treasurer thereof and in disregard of his fiduciary relationship procured said conveyances.”
The bill by its averments shows that the transaction was voidable and the relief can be had under the general prayer. “Under a prayer for general relief a party cannot recover a claim distinct from that demanded by the bill.” But while the complainant may not be entitled to the relief specifically prayed for, he may under a general prayer, obtain any other specific relief consist*531ent with the case made by the bill. — Beach on Modern Equity Practice, § 91. “If the facts which he states are broad enough to give him relief, it matters not how narrow his prayer may be, if his bill contains a prayer for general relef.” — Hill v. Beach, 12 N. J. Eq. 31-35. Even if the special prayers were such that no relief could be granted under them, the court under the general prayer, may grant an appropriate relief consistent Avith the case made by the bill. — Annin v. Annin, 24 N. J. Eq. 184.
I-Iere avc have a bill seeking to cancel deeds, upon the primary idea that they are void, with the aver meets of facts sufficient to enable the complainant to cancel them because voidable, "with a prayer for general relief. The cancellation of the deeds because voidable instead of void Avould not be inconsistent with the case made by the hill or distinct from the relief demanded by the bill. The bill, hoAvever, -fails to offer to do equity as to lot 18 as there is no offer to compensate respondent for the improAreanents. Besides, the resolution repudiating the transaction, omitted the lots sold and lot 18 and, instructed the attorney to commence proceedings for the recovery of said real estate (meaning all but that excepted and which exception contained lot 18). As a rule the bringing of a suit implies prima facie the authority of the attorney, but this resolution oAercomes the prima facie authority of the attorney to sue for this lot 18, and in the absence of any other proof, Ave must hold that the bill Avas not authorized as to lot 3 8.
The rehearing is denied but the opinion is modified to the extent of holding that the complainant is not entitled to relief as to said lot 18, and is entitled to a cancellation of the conveyances as to the unimproved lots, or'to so much thereof as Avas not conveyed to a bona fide purchaser before this bill was filed.
The decree of the chancellor is reversed and the cause is remanded in order that he may render a decree in conformity with this opinion.
Reversed and remanded, and rehearing denied.
McClellan, O. J., Tyson and Simpson, J.J., concurring.